Appellant was tried and convicted in the District Court of Cherokee County on an indictment charging him with being an accessory after the fact in aiding George Isaacs *Page 156 
to escape from the penitentiary at Rusk, where he was confined undergoing a life sentence for the murder of T.T. McGee. He prosecuted an appeal to this court, and the judgment of the lower court has been affirmed by a majority of this court.
It is held in the opinion that the court did not err in overruling appellant's motion for continuance; that neither diligence was used, nor was the absent testimony material or probably true. It is also decided that the court acted correctly in admitting the record of Isaacs' conviction as prima facie evidence of Isaacs' guilt as against appellant. It is conceded, however, in the opinion, that it was error for the trial court to instruct the jury that such record was conclusive evidence against appellant on that issue, but that this error was immaterial, and without prejudice to appellant. Against all of these propositions I am constrained to utter my dissent. In appellant's motion for continuance the diligence stated to procure the witnesses was substantially as follows: The indictment was returned into the District Court of Cherokee County on the 16th day of June, 1900, and the trial came up on the 27th of June following. On the 18th of June, and before copy of the indictment was served on him, he procured process to Potter County for J.J. Sutherland, and on the 19th of June to Hemphill County for Fred Hasbrugh, alleged to reside in said counties, and caused the same to be forwarded by due course of mail to the respective sheriffs of said counties; that said process had not been returned into court at the time of trial, to wit, on the 27th of June, 1900. It is said by the court that this was not sufficient diligence, but it is not stated in what respect the same was defective. Certainly, it could not be held there was laches in not procuring process and forwarding it soon enough. And, inasmuch as the process had not been returned at the time of trial, I can not see what other step could have been taken to have rendered the diligence more complete, unless it be held that the application should have shown issuance of process on the 26th of June, the day before the trial, to Dickens County, for the witness Hasbrugh, when it was discovered that he lived in said county, instead of Hemphill. However, this could not be considered a lack of diligence even as to one of the witnesses, as the discovery was made only the day before the trial. Dickens County is as far from Cherokee as Potter and Hemphill counties, and process had not been returned from either of said counties. The effort made to procure the attendance of the witnesses was distinctly set forth, and it is apparent therefrom that all means provided by law were promptly resorted to in order to obtain their attendance; and this, under the authorities, was all that was required. See White's Ann. Code Crim. Proc., art. 597, subdiv. 2, sec. 600, for authorities. But, if it be conceded that sufficient diligence was not used (which, however, would be doing violence to the application), when it became apparent that the testimony was material, a new trial should then have been granted because of the error in overruling the motion for continuance. Art. 605, sec. 642, subdiv. 2, White's Ann. Code Crim. Proc., for citation of authorities. *Page 157 
Appellant proposed to prove by the absent witnesses an alibi for his principal, Isaacs; that is, the indictment charged Isaacs with being a principal in the murder of McGee. In this respect both counts are as follows: "That George Isaacs, on or about the 23d day of November, 1894, in the county of Hemphill, in said State of Texas, did, with malice aforethought kill and murder Tom T. McGee, by shooting him with a pistol." And it was stated in the motion that by both witnesses it was expected to prove that Isaacs was not at the place where the homicide was committed, but was at that time at another and different place, some distance therefrom, naming the place, and so could not have participated as a principal in the alleged murder of McGee. Of course, it will not be gainsaid that all the authorities hold that the guilt of the principal must be alleged in the indictment; also that it must be proved as alleged. So it follows, as does night the day, that, if it was incumbent on the State, under the allegations in the indictment, to prove Isaacs was present and participated in the killing of McGee as a principal, any testimony tending to show he was not present, and so could not have participated as a principal in said act of killing, was not only competent, but was absolutely material to his defense. See authorities cited under sec. 609, White's Ann. Code Crim. Proc.; Baines v. State,42 Tex. Crim. 510. A majority of the court conclude that this alibi testimony was not material, because they say Isaacs may have been convicted not as a principal, but as an accomplice to the murder of McGee; and in so holding they refer to the indictment in the original case against Isaacs for the murder of McGee, which was introduced in evidence in this case, and to the opinion of the court in that case. No authority is referred to in the opinion as a precedent for this court to take judicial cognizance of these matters, and I am not advised that any precedent exists for such a course. Bear in mind that the indictment in the case against this appellant did not charge his principal, Isaacs, as an accomplice to the murder of McGee, but both counts charged him as a principal in that transaction, and our decisions do not authorize one charged as a principal to be convicted as an accomplice. See authorities cited under art. 79, sec. 102, White's Ann. Penal Code. The proof on the part of the State on the trial of appellant was bound to follow and respond to the indictment, which charged that Isaacs shot and killed McGee with a pistol; that is, it charged him as a principal in said homicide. This was the accusation appellant was called on to answer, and no other; and he proposed to show it was not true, as alleged, that Isaacs was a principal in the murder of McGee. And I submit it is no answer to appellant's proposition for the State to go outside the indictment against appellant, and say that his principal might have been convicted for an offense not alleged in the indictment against him. If the suggestion contained in the opinion that matters dehors the indictment and the evidence responsive thereto can be appealed to in this case in order to sustain the action of the court overruling the motion for continuance, it proves too much, for, if Isaacs *Page 158 
was convicted as an accomplice, and not as a principal, then the record of his conviction was not admissible against appellant in this case, because the indictment did not charge that his principal was an accomplice in the murder of McGee, and the record should have been excluded upon that ground, and not treated by the court as conclusive evidence of the guilt of Isaacs of the offense charged in the indictment against appellant.
As to the want of probable truth of the testimnoy of the absent witnesses suggested in the opinion, I would reply there is nothing in the record to gainsay the truth of the averments in the motion, unless it be conceded that the record of Isaacs' conviction was conclusive proof of his guilt. But, as stated above, if this question of materiality can only be made by shifting the case to some other case not alleged in the indictment against appellant, then it would seem that the probable truth of the testimony is admitted, so far as the allegations in the indictment against appellant are concerned. However, I would observe that this mode of overruling motions for continuance on the ground of the probable untruthfulness of the testimony should be exercised with great care, and is only justified when borne out by the overwhelming proof in the record.
If, as is held in the opinion, the record of Isaccs' conviction was admissible as prima facie evidence of his guilt as against appellant, then I understand it to be conceded that this can be rebutted by the accessory. If so, the testimony of the absent witnesses to prove an alibi is directly in rebuttal of the State's case as charged against appellant in the indictment. It is held by my brethren (in what I consider, from their standpoint, an able and exhaustive discussion of the questions involved) that the record conviction of Isaacs was admissible for the purpose of establishing the guilt of Isaacs as to appellant; but as to this they say it only prima facie established this issue. However, inasmuch as there was no rebutting evidence by appellant, the court below was authorized to treat this prima facie case as conclusive. I take it that a majority of the court concede the guilt of Isaacs must be alleged in the indictment against the accessory, and is an essential to be proven in the case against him; for all the authorities hold, unless the guilt of the principal is established, the accessory must go acquit. This is the received doctrine in Texas. Arnold v. State, 9 Texas Crim. App. 438; Cohea v. State, 11 Texas Crim. App. 630; Poston v. State, 12 Texas Crim. App. 408; Crook v. State, 27 Texas Crim. App., 198; Leeper v. State, 29 Texas Crim. App., 159. And so carefully is this guarded that if a juror has formed an opinion as to the guilt or innocence of a principal when the accessory is on trial he is to be excluded. See Arnold's case, supra. And if the court, on request, fails to instruct the jury on reasonable doubt, as applied to the principal's guilt, the case will be reversed. See Leeper's case, supra. In the opinion of the majority upon this question, the common law is appealed to in order to justify the court's action, and a great number of authorities are cited, both text books and decisions. If the authorities cited by them, *Page 159 
or others to be found, were clear, and to the point, and constituted the record of conviction of the principal, in the trial of the accessory, prima facie evidence of the guilt of such principal, and this had grown to be an exception to the rule of evidence in other States and countries where the common law prevails, then I would be willing to concede that the opinion was pretty well fortified for an assault on our constitutional provision requiring one accused of crime to be confronted by the witnesses against him upon every material phase of his case. I have taken some pains to examine both the text books and the cases cited in the opinion, and I find this to be true of them. The text books Roscoe, Wharton, and Bishop appear to lay down the proposition in general terms that the record of the conviction of the principal is prima facie evidence against the accessory on a trial of the latter as to the guilt of such principal; but none of them, so far as I am aware, treat the record as conclusive evidence of such guilt. Mr. Bishop says, "To hold that it would be conclusive would be palpably unjust." These text books, however, for the most part refer to the cases cited in the opinion, and to some English common law cases, which are not cited in the opinion, in support of the rule. In all the cases cited in the opinion it will appear that the question as to the effect of the record did not come squarely before the court, except in the cases from Georgia, Massachusetts, and perhaps Illinois; and what was said in the other tribunals as to the rule of evidence must be regarded as mere dicta. (I would further observe that the case of Commonwealth v. Elisha, 3 Gray, 460, appears to overturn the Knapp case, cited in the opinion.) I would further submit that an examination of most of the cases cited will show that only the text books Russell, Hale, Foster, Wharton, and Bishop are referred to, and no English common law cases are referred to. Again, it is a noteworthy fact that none of the decisions cited by the court, nor any others that I can find, discuss the admissibility of this character of record testimony and its effect as evidence in connection with the constitutional provision which requires an accused person to be confronted by the witnesses against him. And I might content myself without going further, and state that none of these cases are authority in the construction of a rule of evidence in connection with the Constitution which was not invoked, and which those courts did not assume to construe. I might go further, under the Cline case, 36 Texas Criminal Reports, 320 (and it is the law of this State until overruled, which has not been done, unless by the decision in this case), and hold that, even if it be conceded that the English common law cases construed the clause of the Constitution in question, it would not be authority here; for, as said by Judge Davidson in that case: "Be it remembered that the interpretation of constitutions is peculiarly a phase of American jurisprudence, which originated with us. It had no existence elsewhere. It is not subject to the law as it existed before; neither, indeed, can be. We get but little light elsewhere, and this is derived from the rule by which written contracts are construed. The common law can not *Page 160 
furnish us the rule, for it did not deal with an American Constitution. Such an instrument was never within the purview of or contemplated by its rules, was a stranger to its growth, development, economy, and its philosophy."
If the introduction of the record conviction of the principal in the trial of an accessory has any origin or sound basis, it must be found in the English common law cases referred to in text books. These are Rex v. Smith, 1 Leach, 288; Rex v. Prosser, Id., 290; Rex v. Turner, 1 Moody, Crim. Cas., 347; Rex v. Ratcliffe, 1 Lewin, Crim. Cas., 121; Keable v. Payne, 8 Adol.  E., 560, 35 E.C.L., 454. These cases have been so thoroughly discussed and criticised in the recent case of Kirby v. United States, 174 United States, 47, 19 Supreme Court, 574, 43 Lawyers' Edition, 890, that I need only refer to that case for a dissection of said authorities. As is stated in said opinion, quoting from Mr. Phillips: "A record of conviction of a principal in felony has been admitted in some cases, not of modern date, as evidence against the accessory [citing Rex v. Smith, 1 Leach, 288; Rex v. Baldwin, 3 Camp, 265]. This has been supported on the ground of convenience, because the witnesses against the principal might be dead, or not to be found; and on the presumption that the proceedings must be taken to be regular, and the guilt of the convicted party to be established. But this is not strictly in accordance with the principle respecting the admissibility of verdicts as evidence against third persons. From the report of the recent case of Rex v. Turner it seems that a record of conviction of a principal in the crime of stealing who pleads guilty would not now be received as evidence of the guilt of the principal against the receivers of the stolen property, or the accessory after the fact; and it is said to be doubtful whether a record of the conviction of the principal on his plea of not guilty would be admissible against the accessory. As proof of the fact of conviction, the record would be admissible and conclusive, but it seems not to be admissible evidence of the guilt of the convict, as against another person charged with being connected with him in crime, the record being in this respect res inter alios acta. It is evidence that a certain person, named in the record, was convicted by the jury, but not evidence as against a third person, supposed to have been engaged with him in a particular transaction as to the ground on which the conviction proceeded, namely, that the convict committed the criminal act described in the record. 2 Phil. Ev., 3 ed. pp. 22, 23. Taylor, in his treatise on Evidence, after stating that a prisoner is not liable to be affected by the confessions of his accomplices, says (section 904): `So strictly has this rule been enforced that, where a person was indicted for receiving stolen goods, a confession by the principal that he was guilty of the theft was held by all the judges to be no evidence of that fact as against the receiver (Rex v. Turner), and the decision, it seems, would be the same if both parties were indicted together, and the principal were to plead guilty.'" In summing up the court say: "The principle to be deduced from these authorities is in harmony with the view that one *Page 161 
accused of having received stolen goods with intent to convert them to his own use, knowing at the time that they were stolen, is not, within the meaning of the Constitution, confronted with the witnesses against him, when the fact that the goods were stolen is established simply by the record of another criminal case, with which the accused had no connection, and in which he was not entitled to be represented by counsel. * * * The record of the proof of a vital fact in one prosecution could not be taken as proof in the other of the existence of the same fact." I would further quote from the note in Starkie on Evidence, page 367, which is to this effect: "In Rex v. Turner, 1 Moody, Criminal Cases, 347; Rex v. Ratcliffe, 1 Lewin, Criminal Cases, 121, — it is stated that many of the judges (all of the judges except two being assembled) were of opinion that the record of the conviction of the principal would not be evidence of the fact, where the indictment against the accessory alleged not the conviction, but the guilt, of the principal; and on principle it would seem to be evidence only when the indictment alleges the conviction of the principal, and simply to support that conviction." I do not believe an examination of the older English cases cited in the text books satisfactorily establishes that on the trial of an accessory the record of the conviction of the principal is even prima facie evidence of his guilt as against the accessory. But, concede that they do, and that the text writers are justified in citing them as authority for the proposition, still, as shown in Kirby's case, supra, such is not the modern English doctrine, and I would feel reluctant in a matter of this character in appealing to old English cases, which are questioned or overruled by modern decisions, in order to overturn a provision of our Constitution about which they were not concerned. But it is said in the opinion that the Kirby case does not apply to the introduction of the judgment against Isaacs in this case, and the reason given is that the record is certainly admissible in this State, in order to comply with our statute, and prove the conviction of Isaacs, and to furnish the measure of the punishment for the accessory. No one has claimed that the record of the conviction of Isaacs was not admissible for this purpose. It may be conceded it was admissible for this purpose, and also for the purpose of tending to show knowledge on the part of appellant of the guilt of his principal, but this would not supersede the proof of Isaacs' guilt as an original proposition. These are not the questions we are here discussing, nor were they involved in the Kirby case. The question involved there, as here, was the admissibility of the record as proof of the guilt of the principal in the trial of the accessory, and this in connection with the constitutional provision requiring an accused person to be confronted with the witnesses against him. There the admissibility was sought under an act of Congress making the record conviction of the principal conclusive evidence against the receiver. Here not an act of our Legislature is invoked, but a rule of evidence coming from England, adopted in some of the States, and for the first time endeavored *Page 162 
to be ingrafted on our jurisprudence as an exception to said provision of our Constitution. In Kirby's case the Supreme Court of the United States held the record of the conviction of the original thief was not only not conclusive evidence, but that it was not admissible at all against the accessory. However, it is intimated in the opinion that the cases are not analogous, because at common law a receiver of stolen property was not an accessory. I admit that technically he was not an accessory, and he was not made so until Statute 3 William and Mary, chapter 9, section 4, A.D. 1691; and in the colonies after this time, where the common law was in vogue, receivers of stolen property stood in the relation of accessories to the original thief. 1 Bish. Crim. Law, sec. 700. However, as to the question here involved, — that is, the admissibility of the record of the conviction of the principal as against the accessory, — the principle has always been the same, a receiver of stolen property being treated as an accessory (Russell Crimes, 571, 2 Roscoe, Criminal Evidence, pp. 910, 911; Rex v. Turner, 1 Moody, Criminal Cases, 347; Commonwealth v. Elisha, 3 Gray, 460; Anderson v. State, 63 Georgia, 675; West v. State, 27 Texas Criminal Appeals, 472), so that I do not think it can be seriously doubted that, whatever may have been the rule elsewhere upon the admissibility and effect of this character of evidence, this exact question (involving the constitutionality of this character of testimony) was for the first time before the courts of this country in Kirby's case, supra, and on principle and authority the testimony was excluded.
In the majority opinion it is stated that the Cline case, 36 Texas Criminal Reports, 320, relied on by appellant, is not at all in point on the question here involved. In that case the writer dissented, holding with the authorities, both English and American, including those of our own State, when a person accused of crime has been once tried, and confronted with the witnesses against him, and afforded an opportunity for cross-examination, if a witness afterwards dies, his evidence taken on the former trial can be reproduced on a subsequent trial against him; the rule being based on the idea that, the accused having been once confronted with the witnesses against him, this was a compliance with the constitutional provision. But a majority of the court in that case held that the language used in our Bill of Rights, to wit, "In all criminal prosecutions the accused shall be confronted with the witnesses against him," was plain and unambiguous; that it said what it meant, and meant what it said. In accordance therewith, it was held that, although a witness may have once testified in the same case against an accused, and been subject to cross-examination, and the witness has since died, his testimony can not be reproduced against a defendant in a subsequent trial. While here it is held that a judgment (which is but the result of the testimony of one or many living or dead witnesses) rendered in another case, to which the defendant was not a party, can be reproduced against him as evidence of his guilt. If it be a correct rule in mathematics that things that are equal to the same thing are equal to each other, then by the same measure, — aye, by a stronger reason, — if it is a correct *Page 163 
rule of law that, because the Constitution requires a defendant to be confronted with the witnesses against him, the record testimony of a dead witness taken in the same case can not be used against him on a subsequent trial, and a judgment (which is but the record testimony of one or many witnesses, living or dead) rendered between other parties ought not to be introduced against defendant as evidence of his guilt on the simple proposition that this is a violation of the constitutional provision which requires a confrontation of defendant with the witnesses against him. I do not deem it necessary in this connection to refer to judgments as evidence in civil cases. The constitutional provision does not apply to them. But, even in such cases, the rule is of universal application that a judgment between other parties has no binding effect, and is not evidence except between the parties to the record. Freem. on Judg., sec. 154; Bertrand v. Bingham's Admx., 13 Tex. 268; McCoy's Heirs v. Crawford, 9 Tex. 356.
This is a case, so far as I have been able to discover, of first impression in this State, as neither in Broxton's case, 9 Texas Criminal Appeals, 91, Arnold's case, 9 Texas Criminal Appeals, 438, nor Poston's case, 12 Texas Criminal Appeals, 409, cited in the opinion, was the question presented. In Broxton's case, appellant was prosecuted for conveying instruments into jail with the intent to facilitate the escape of a prisoner detained therein on an accusation of felony under our statute making it an offense. Of course, in that case the record of conviction or the accusation was admissible, and was conclusive of that fact. In Arnold's case the question was whether or not on the trial of an accomplice it was competent to prove by parol, motives, threats, and confessions of the principal. The court held that such testimony was proper. Of course, what the court said — "that, the principals not having been tried and convicted, so that the record of their conviction could be introduced to establish their guilt" — was the purest dicta, as that question was not before the court. In Poston's case the inquiry was as to the charge of the court. We quote from that opinion as follows: "The first proposition was the guilt of Lewis. The second was that the defendant, having knowledge of Lewis' guilt, concealed and aided him in preventing or avoiding an arrest. That Lewis was guilty of an assault to murder was a fact to be proved by the State. The guilt of Lewis, therefore, must be established to the same degree of certainty as if he were on trial; the guilt of the accessory depending upon that of the principal. Hence the court must charge the law as fully in regard to the offense charged against Lewis as if he had been on trial. * * * Was the charge in this case relating to the offense alleged against Lewis such as the law requires? We are of the opinion that it was not. If the jury had entertained a reasonable doubt of the guilt of Lewis, they should have acquitted Poston. It was, therefore, a part of the law applicable to the case, and the court should have instructed the jury that, if they had such doubt, they should acquit the defendant Poston. * * * The guilt of Poston depending upon that of Lewis, a doubt of Lewis' guilt would be a doubt of the guilt of Poston; *Page 164 
for, if there be a doubt of the existence of a fact upon which another fact depends, the existence of the latter must be doubted." In West's case, 27 Texas Criminal Appeals, 472, the only question before the court was as to the admissibility of the record of the conviction of the principal, the alleged thief, as against the accessory, who was the receiver, in order to prove the conviction of the former. Of course, it was held admissible for this purpose. If this be a new question in this State, — and I hold it is, — then we are asked for the first time to authorize on a trial of an accessory the introduction of the record of the conviction of his principal as proof against the accessory, not of the conviction merely, but of the guilt of his principal. And I submit to do so would be to destroy and hold for naught that provision of our Constitution which requires in every criminal trial the accused to be confronted with the witnesses against him. I have endeavored to show that this was not supported by the English authorities, especially those of modern date, and that the text books and American authorities announcing such a rule are not supported by the English cases. More than this, if the principle adopted by a majority of the court finds support in any of the cases, none of them undertake to uphold the record as evidence in connection with our constitutional provision; and none of them consequently could be held persuasive, much less binding, upon us, as they do not assume to construe the constitutional provision. The views herein expressed are in accord with the opinion of the Supreme Court of the United States in Kirby's case, supra, and I can furnish no stronger or more forceful language to uphold them than that used by the able judge who wrote the opinion in the Cline case, supra, and to that I beg to refer.
A few words with reference to the charge of the court "that the record of Isaacs' conviction was conclusive evidence of his guilt as against appellant." My brethren do not believe that this charge should have been given, but they maintain it was without prejudice, because there was no rebutting testimony on the part of appellant, and the prima facie case became to all intents and purposes an absolute case against him upon the proposition of Isaacs' guilt. To my mind there is a difference between a case which will support a verdict and one which requires a verdict. A prima facie case may be submitted to the jury fairly, and on the verdict of guilty the same may be sustained. But if the court shall assume that a prima facie case is absolute and conclusive, and so tell the jury, he at once usurps the functions of that jury. If, in this case, some witness had appeared, and testified that he was present at the homicide of McGee, and saw Isaacs, without any just cause or excuse or mitigation, and without the knowledge of McGee, shoot him in the back, and inflict a wound from which he died, and further knew that Isaacs bore a grudge against McGee, and had threatened to kill him a few days before on the first opportunity, and this witness appeared to be a credible person, and there was no testimony controverting his evidence, there would unquestionably be a prima facie case, which would undoubtedly support a verdict for murder in the first degree. But if the court *Page 165 
in such case should instruct the jury that the case against Isaacs was fully proven, and that the testimony of the witness was conclusive as to that issue, what court would sustain a verdict on such a charge? And yet that would be a stronger case than this, which was a mere record made up in the absence of appellant, — a judgment res inter alios acta. We have seen, from an authority heretofore cited, that the failure, when requested, to instruct the jury on reasonable doubt as to the principal, would be fatal to a conviction, and would not be cured by a subsequent instruction applying the reasonable doubt to the whole case. See Leeper v. State, 29 Texas Crim. App., 154. Certainly, the case would be worse where the court, as was done here, swept away the reasonable doubt as to that issue, and told the jury that the record was conclusive evidence of Isaacs' guilt. The Floeck case, 34 Texas Criminal Reports, 323, to which I am referred, does not militate against this view. After reviewing the authorities, we said: "The jury was properly instructed as to the character of prima facie evidence, but were left by the charge free to weigh the prima facie evidence together with all the other testimony in connection with the reasonable doubt and presumption of innocence, which a defendant is entitled to in every criminal case, and to render their verdict accordingly." In Hampton's case, 1 Texas Criminal Appeals, 659, the judge rendering that opinion quotes approvingly from Mr. Bishop, citing Judge Rive of the Supreme Court of Alabama, as follows: "In a criminal case the establishment of a prima facie case does not, as in a civil case, take away from the defendant the presumption of innocence, or change the burden of proof. The sole reason for the distinction is the well know difference in the measure of proof in the two classes of cases. In a civil case the plaintiff is not required to prove beyond a reasonable doubt the facts on which he relies for the recovery, and therefore when he establishes a prima facie case the burden of proof is thereby shifted, unless it is destroyed by proof from the other party. But in a criminal case the State is required to prove beyond all reasonable doubt the facts which constitute the offense. The establishment, therefore, of a prima facie case merely, does not take away the presumption of innocence from the defendant, but leaves the presumption to operate with or in aid of any proofs offered by him to rebut or impair the prima facie case thus made out by the State." So that, it occurs to me, even if it be conceded that the record of Isaacs' conviction was admissible as against defendant as tending to establish the guilt of his principal, yet the court committed a material error in instructing the jury that such record was conclusive evidence of the guilt of Isaacs. I do not feel at liberty to speculate as to the amount of prejudice that such an instruction operated against appellant; but that it absolutely deprived him of the presumption of innocence and reasonable doubt there can be no question.
What has been said is in response to the opinion of Judge Brooks filed at the close of the last Austin term, which I understood embodied the views of a majority of the court. However, on the presentation of my dissent, which occurred in October of the Tyler term, Judge Davidson *Page 166 
deemed it necessary to express his views on the questions involved, and I now propose to notice briefly what he has said. The original opinion treats the record of the conviction of Isaacs as prima facie evidence of his guilt as against Dent, while the supplement considers such record conclusive evidence of the guilt of Isaacs as against the accessory. I might content myself by invoking the first opinion as a complete answer to the last; more especially as the former claims to be supported by an unbroken line of authorities, thus leaving the latter as the pioneer and discoverer of a new principle in all the history of our jurisprudence. The doctrine announced by my Brother Davidson is not only unique, but the reasons cited for its support are equally novel. For instance, he finds our statutory definition of an accessory different from that at common law; consequently he insists that in England there could not be an accessory to one after his conviction. Now, if it were true that the definitions were essentially different, then we might deem the reason furnished at least plausible; but when we lay our statutory definition of an accessory down alongside the definition of an accessory at common law, and find them as much alike as two black-eyed peas, then the reason for the constructtion of our statute as relied on in the opinion vanishes into thin air. Here is the deadly parallel:
"An accessory is one who, knowing     "An accessory after the that an offense has been committed,   fact is one who, knowing a conceals the offender or gives him    felony to have been any other aid, in order that he may   committed, harbors the evade an arrest or trial, or the      felon or renders him any execution of his sentence." Article   other assistance to elude 86, Penal Code.                       punishment." 1 Bish. Crim. Law, sec. 692.
"An accessory is a person who knowing a felony to have been committed, receives, relieves, comforts or assists the felon." 4 Bl. Comm., 37, citing 1 Hale, P.C., 618.
A bare inspection of the above definitions must be convincive that, while our statutory definition is more explicit as to the time (stating various stages at which the aid of the accessory must be rendered the principal in order to constitute him an accessory), yet the common law definition is more flexible, but certainly as comprehensive; and both allow an accessory to a principal from the time the principal commits his offense to and including the period of his conviction.
The opinion is also at fault in stating that no common law authority can be found to cover an accessory after the fact to a principal after his conviction. In Burridge's case, 3 P. Williams, 439, it was held that one could be an accessory to another after his conviction, and who was awaiting transportation to the colonies. If Judge Davidson had stated that no English or American case could be found in which it had been held that one undergoing his sentence in the penitentiary was the subject of accessorial aid, I think he would have been eminently correct; for it occurs to me that the law of principal and accessory was never intended and does not make an accessory of one who aids another to escape from the penitentiary. The language of our statute is more explicit than *Page 167 
the common law in this regard, for it says an accessory is one who aids his principal to evade the execution of his sentence. Strictly speaking, the sentence of a felon is executed when he is lodged within the penitentiary and is undergoing his punishment, and the writ should be returned. In the absence of a prison breach statute, the law is done with him. However that may be, recurring to the proposition in the opinion which announces the new doctrine that our statute on accessories creates distinct offenses, and while it might be good law to require the State to prove from original sources the guilt of a principal to an accessory charged with aiding him to evade an arrest or trial, yet this could not be true as to one who aided a principal to evade the execution of his sentence, and this because the aid extended in the latter case was all rendered after conviction; and in such case the record of the conviction of the principal would be not only the best, but the only, evidence of the guilt of the principal as against the accessory. As to this proposition, in addition to what has been said, I would further observe that, whether the aid is extended before or after the trial, the principal must be tried first under our statute, and the record of his conviction would be equally accessible, and no reason can be urged why it would not be admissible in the one case as well as in the other. Moreover, it occurs to me that in the interpretation sought to be placed on our statute, the opinion is oblivious of the fact that the word "knowingly" permeates every part of it. Whether the accessory aids the principal to escape an arrest or trial or the execution of his sentence, he must know not the conviction merely, but the guilt, of his principal. The great judges who builded the law on this subject were aware that there was a difference between the terms "guilt" and "conviction," and that sometimes innocent men were convicted; and they would never have said, even at common law, that the record of the conviction of the principal on the trial of the accessory was conclusive evidence of the guilt of such principal. Much less should it be said in a Texas court, where our Constitution provides that in every criminal trial the accused must be confronted with the witnesses against him.
In this connection it is urged in the opinion as an additional reason why the record should be held conclusive evidence against the accessory as to his principal's guilt that a "judgment of a court of competent jurisdiction can not be contradicted, varied, or falsified by parol evidence." But let it not be forgotten that always, where this effect is given to a judgment, it is between parties or privies; and such a rule of evidence can never be ingrafted on the criminal law in a case where a defendant was not a party to the record in which the judgment was rendered. And, even if the record of such conviction be admissible as prima facie evidence of the guilt of the principal as against the accessory, to hold that it could not be contradicted is the announcement of a doctrine so revolutionary, and fraught with so much danger, that I can never yield my assent thereto.
I have discussed these questions at length because I deem them *Page 168 
important, and because, if I am correct in the views taken, the Constitution has been violated, in that defendant has been denied not only one, but two, of the fundamental rights guaranteed him by that instrument, — the right to be confronted with the witnesses against him, and the right of trial by jury. Unquestionably, this record shows him to be a very bad man, but the worst criminal in the land is entitled to every safeguard provided by our Constitution and our laws. I do not believe he has been accorded this; on the contrary, that he has been the occasion of the establishment of a bad precedent that will come to trouble us on some future occasion.